DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements submitted on 03/11/2021 and 06/15/2020 have been considered by the Examiner and made of record in the application file.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 10,754,208 B2) in view of Chung (EP 2 369 404 B1).

Consider claim 1, Nakanishi discloses a display device, comprising: 
a first substrate, which includes light transmitting portions; 
a plurality of pixels positioned on the first substrate, each of the pixels including a plurality of subpixels emitting light in different colors; 
a light shielding layer positioned between the display panel and the light sensor layer and including a plurality of openings corresponding to the light transmitting portions, (figure 1; light shielding section 3)
wherein, in a predetermined portion of the display device, a total quantity of the openings is less than or equal to a total quantity of the pixels, and (col. 2, lines 37-45; R-color sub-pixel 210R, the G-color sub-pixel 210G, and the B-color sub-pixel 210B each have no opening area)
wherein the light receiving devices respectively receive second light which is a portion of reflected light re-incident toward the first substrate among first light emitted from the pixels, and the light receiving devices output one or more output signals in response to the second light.  (col. 4, lines 21-37; reflect the light transmitting area of each pixel which the boundary line extends)
Nakanishi fails to specifically disclose a light sensor layer overlapping the first substrate and including a plurality of light receiving devices.
In related art, Chung discloses a light sensor layer (light sensing plate 600) overlapping the first substrate and including a plurality of light receiving devices. (infrared sensors 300) (paragraph 87)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chung into the teachings of Nakanishi for an improved touch recognition rate.

Consider claim 2, Nakanishi, as modified by Chung, discloses the claimed invention wherein the first substrate is positioned between the plurality of pixels and the light sensor layer.  (figure 1)

Consider claim 13, Nakanishi, as modified by Chung, discloses the claimed invention wherein a color filter layer positioned between the first substrate and the light shielding layer.  (col. 6, line 44; color filter region)

Consider claim 14, Nakanishi, as modified by Chung, discloses the claimed invention wherein the different colors include a first color, and wherein the color filter layer has the first color.  (col. 6, lines 38-45)

Consider claim 17, Nakanishi, as modified by Chung, discloses the claimed invention wherein a first subset of the pixels is configured to emit light in response to a control signal to indicate a fingerprint sensing area when a second subset of the pixels emits no light.  (col. 7, lines 44-46)

Consider claim 18, Nakanishi, as modified by Chung, discloses the claimed invention wherein the pixels form a plurality of pixel groups, and wherein pixels included in one of the pixel groups are configured to sequentially emit light in response to a control signal.  (figure 12)

	
Claims 3-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Chung and in further view of Du (US 2016/0063296 A1).

Consider claim 3, Nakanishi, as modified by Chung, discloses the claimed invention except for a plurality of fingerprint sensor units including a first fingerprint sensor unit, the first fingerprint sensor unit including a first light receiving device among the light receiving devices, and a first opening among the openings, wherein the first light receiving device and the first opening correspond to each another.
(figures 4B-4D; paragraphs 133-137)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Du into the teachings of Nakanishi and Chung for improved authentication methods.

Consider claim 4, Nakanishi, as modified by Chung and Du, discloses the claimed invention wherein the first fingerprint sensor unit overlaps at least one of the pixels. (Du: figures 4B-4D; paragraphs 133-137)

Consider claim 5, Nakanishi, as modified by Chung and Du, discloses the claimed invention wherein, in the predetermined portion of the display device, a total quantity of the openings is less than a total quantity of the pixels, and wherein the openings are arranged at a predetermined distance.  (col. 2, lines 37-45) 

Consider claim 6, Nakanishi, as modified by Chung and Du, discloses the claimed invention wherein each of the fingerprint sensor units is disposed for each of pixel groups including at least four pixels among the pixels.  (Du: paragraph 135)

Consider claim 7, Nakanishi, as modified by Chung and Du, discloses the claimed invention wherein the first fingerprint sensor unit has a larger size than each of the pixels, in a plan view. (Du: paragraph 24)

claim 8, Nakanishi, as modified by Chung and Du, discloses the claimed invention wherein the first fingerprint sensor unit is disposed at a boundary between immediately neighboring pixels among the pixels, in a plan view. (Du: figures 4B-4D; paragraphs 133-137)

Consider claim 15, Nakanishi, as modified by Chung, discloses the claimed invention except for a touch sensor layer, which comprises touch sensor electrodes, the touch sensor electrodes respectively overlapping the pixels and respectively overlapping the openings.
In related art, Du discloses a touch sensor layer, which comprises touch sensor electrodes, the touch sensor electrodes respectively overlapping the pixels and respectively overlapping the openings.  (paragraph 185)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Du into the teachings of Nakanishi and Chung for improved authentication methods.


Allowable Subject Matter
Claims 9-12 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Fukunaga (US 8,199,083 B2) is relevant prior art not applied in the rejection(s) above.  Fukunaga discloses a display surface, a plurality of pixel areas, a plurality of sensor area and a light shielding portion.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665